Vanguard Capital Opportunity Fund Vanguard Consumer Discretionary Index Fund Vanguard Consumer Staples Index Fund Vanguard Convertible Securities Fund Vanguard Developed Markets Index Fund Vanguard Emerging Markets Select Stock Fund Vanguard Energy Fund Vanguard Energy Index Fund Vanguard Financials Index Fund Vanguard Health Care Fund Vanguard Health Care Index Fund Vanguard High-Yield Corporate Fund Vanguard Industrials Index Fund Vanguard Information Technology Index Fund Vanguard International Explorer TM Fund Vanguard International Growth Fund Vanguard International Value Fund Vanguard Market Neutral Fund Vanguard Materials Index Fund Vanguard Precious Metals and Mining Fund Vanguard PRIMECAP Fund Vanguard PRIMECAP Core Fund Vanguard REIT Index Fund Vanguard Selected Value Fund Vanguard Tax-Managed International Fund Vanguard Telecommunication Services Index Fund Vanguard Total International Stock Index Fund Vanguard Utilities Index Fund Supplement to the Statements of Additional Information Important Changes to Fees Effective immediately, each Fund has eliminated its redemption fee. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI RED 052012
